Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.
Applicant has amended claim 1 to recites “detonable” and “is detonated by inparting a shock wave to the formulation by either a detonator, a detonator plus another explosive or by another explosive system”.  The recitation and “is detonated by imparting a shock wave to the formulation by either a detonator, a detonator plus another explosive or by another explosive system” is not limiting because it is a process step.  Process steps are not limiting in product claims per MPEP §2113.
Applicant argues “Throughout this prosecution, Applicant has stressed the importance of the differences between a combustible formulation and a detonatable formulation. Such repeated emphasis has been necessary in part because prior art references applied during prosecution to reject Applicant’s claims have disclosed combustible formulations — not detonatable formulations — involving some similarity of constituents.”  Applicant’s argument is not persuasive because the primary reference Bolza et al. teaches “explosive cartridge” which meets a broad of reasonable interpretation of detonable, i.e. capable of being exploded or cause to explode. Merriam-Webster defines detonate as “to explode with sudden violence” (M-W.com 08/16/2021).  It is the position of the Office the explosive cartridge taught by Bolza et al. meets a broad and reasonable interpretation of detonable.
Applicant has provided a declaration stating “dry ice was not known to form explosive mixtures”.  Applicant’s argument is not persuasive.  The Office cites Goehring (Explosive injury due to solid carbon dioxide; JAMA, page 598-599; 122(9); 1943) which states the danger of dry ice because of its rapid expansion when released from compressed state and therefore it is the position of the Office dry ice is known for explosions.	The Office maintains the prior art teaches a broad and reasonable interpretation of “detonable mixture of carbon dioxide in the solid state and an effective amount of at least one reducing agent, the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-10, 12, 14, 15, 17, 29, 36, 39, 40, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 36 recites “an effective amount of reducing agent”.  The limitation is indefinite because it is not clear what the desired intent is and therefore one of ordinary skill in the art cannot ascertain what is considered an “effective amount.
Claims 5-10, 12, 14, 15, 17, 29, 39, 40, 42 are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, 12-15,17, 26-33, 36, 37, 39-41 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being obvious over Bolza et al. (U.S. Pat. No. 4,033,264) in view of MSDS (https://www havingaparty net.au/wo-content/uploads/ 2015 /O9/MSD Dev ice.gelf; 09/2015).
Regarding claims 1, 5, 6, 7, 8, 9, 17, 26, 29, 36, 37, 39 Bolza et al. teaches a water bearing gel comprising synthetic copolymeric material of which at least a part is soluble in aqueous media and which is capable of acting as a thickening or gelling agent in explosives and therefore meets a broad and reasonable interpretation of a detonable mixture (column 1, lines 5-20). Bolza et al. teaches carbon dioxide (column 9, lines 35-45). Bolza et al. teaches inorganic materials such as aluminum and magnesium in particle or flake form and therefore meets a broad and reasonable interpretation of and effective amount of a reducing agent selected from a group powdered, flaked, atomized, alloys or combination of elemental metals aluminum , magnesium , silicon, boron etc. (column 8, lines 1-35). Furthermore, the recitation and “is detonated by imparting a shock wave to the formulation by either a detonator, a detonator plus another explosive or by another explosive system” is not limiting because it is a process step.  Process steps are not limiting in product claims per MPEP §2113.

Bolza et al. teaches oxygen releasing salts suitable for use in explosive compositions such as ammonium nitrate wherein the amount of oxygen releasing salt in explosive compositions made by process is not narrowly critical and found that compositions containing amounts of oxygen releasing 

Regarding claim 11, Bolza et al. teaches carbon dioxide (column 9, lines 35-45). Although Bolza et al. does not specify the state of matter for the carbon dioxide, it is the position of the of the Office that one of ordinary skill in the art could determine through routine experimentation the optimal state for the carbon dioxide mixed with the gel composition taught by Bolza et al.
Regarding claims 12, 14-15, 40, 41, 43 Bolza et al. teaches pentaerythritol tetranitrate, also known as PETN, and therefore meets applications limitation of wherein the detonatable mixture contains an additive in the form of a sensitizer such as PETN (column 7, lines 55-60). Bolza et al. teaches up to 35% self-explosive fuels such as pentaerythritol tetranitrate, also known as PETN and therefore overlaps with 5-60% and 10-30% (column 7, lines 49-68). Furthermore, it is the position of the office that the optimal amount of carbon dioxide to metal can be determined through routine experimentation.
Regarding claims 27-33, it is the position the reactions of the explosive taught by Bolza et al. in view of the MSDS would produce the oxides claimed by applicant because the materials (carbon dioxide, reducing agent) and method (explosion) are commensurate with applicant’s claimed explosive.
Regarding claim 42, Bolza et al. teaches the most preferred metallic fuel is aluminum wherein the proportion of metallic water insoluble fuels when present in such compositions maybe as high as 25% and therefore overlaps with the amount of reducing agent in the detonable formulation is between 5% and 60% (column 8, lines 20-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827.  The examiner can normally be reached on Wed. and Thurs. Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        08/16/2021